Nebraska Advance Sheets
	                  UNLIMITED OPPORTUNITY v. WAADAH	629
	                          Cite as 290 Neb. 629

the basis of a finding that Angel’s inappropriate discipline of
Cassandra placed both children at risk of harm. There is some
indication in the record that this discipline was intended as
punishment for Cassandra’s “back-talking and not doing her
homework.” Following adjudication, there was a subsequent
incident of inappropriate discipline directed at Moira which
prompted the juvenile court to specifically order that Angel
“shall not lock Moira . . . in her room at any time.” Given
the court’s finding that Angel had made “minimal progress
. . . to alleviate the causes of the Court’s adjudication,” to
which no exception was taken on appeal, and the recommen-
dation of DHHS against homeschooling, the juvenile court
was entirely justified in concluding that Moira’s best interests
would not be served by an educational setting which would
place her under Angel’s exclusive control with no opportunity
for regular interaction with other adults interested in her wel-
fare. The court’s prohibition of homeschooling was directly
related to the parental conduct which resulted in adjudica-
tion, and the court properly exercised its discretion to prohibit
homeschooling as a part of a rehabilitation program to address
such conduct.
                         CONCLUSION
  For the foregoing reasons, we affirm the judgment of the
separate juvenile court.
                                               Affirmed.



          Unlimited Opportunity, Inc., doing business as
           Jani-King of Omaha, appellant, v. Anthony
            Waadah, an individual, doing business as
                Legbo Services, et al., appellees.
                                ___ N.W.2d ___

                      Filed April 10, 2015.   No. S-14-012.

 1.	 Contracts: Appeal and Error. The interpretation of a contract involves a
     question of law, in connection with which an appellate court has an obliga-
     tion to reach its conclusions independent of the determinations made by the
     court below.
    Nebraska Advance Sheets
630	290 NEBRASKA REPORTS


 2.	 Restrictive Covenants: Courts: Reformation. It is not the function of the
     courts to reform a covenant not to compete in order to make it enforceable.
 3.	 Restrictive Covenants: Employer and Employee. A partial restraint of trade
     such as a covenant not to compete must meet three general requirements to
     be valid. First, the restriction must be reasonable in the sense that it is not
     injurious to the public. Second, the restriction must be reasonable in the sense
     that it is no greater than reasonably necessary to protect the employer in some
     legitimate business interest. Third, the restriction must be reasonable in the
     sense that it is not unduly harsh and oppressive on the party against whom it
     is asserted.
 4.	 Restrictive Covenants: Sales. A covenant not to compete ancillary to the sale
     of a business must be reasonable in both space and time so that it will be no
     greater than necessary to achieve its legitimate purpose. Whether such a cov-
     enant not to compete is reasonable with respect to its duration and scope is
     dependent upon the facts of each particular case.

  Appeal from the District Court for Douglas County: W.
Russell Bowie III, Judge. Affirmed.

  Edward F. Pohren, of Smith, Gardner, Slusky, Lazer, Pohren
& Rogers, L.L.P., for appellant.

  Philip J. Kosloske and Ryan M. Hoffman, of Anderson,
Bressman & Hoffman, P.C., L.L.O., for appellees.

  Heavican, C.J., Wright, Connolly, Stephan, McCormack,
Miller-Lerman, and Cassel, JJ.

   Heavican, C.J.
                     I. INTRODUCTION
   In 2008, appellant Unlimited Opportunity, Inc., doing busi-
ness as Jani-King of Omaha (Jani-King), granted appellee
Anthony Waadah a franchise in the Omaha, Nebraska, area.
The franchise agreement was ultimately broken, and Waadah
diverted a number of Jani-King’s Omaha customers to his new
business. Jani-King filed suit against Waadah for breach of the
noncompete clause in the franchise agreement.
   The district court found the noncompete clause included
an unreasonable restraint on competition and refused to sever
the offending subpart from the larger noncompete clause.
Jani-King asks us to reconsider our law against severability
as generally set out in H & R Block Tax Servs. v. Circle A
                        Nebraska Advance Sheets
	                    UNLIMITED OPPORTUNITY v. WAADAH	631
	                            Cite as 290 Neb. 629

Enters.1 and CAE Vanguard, Inc. v. Newman.2 We reaffirm our
stance against severability of noncompete clauses and affirm
the judgment of the district court.

                       II. BACKGROUND
   The parties have stipulated to the following facts as sum-
marized below:
   Jani-King is a franchisor of professional cleaning and main-
tenance services. Its franchisees belong to a “franchise sys-
tem” under the control of Jani-King. Jani-King provides to
its franchisees its trade name, name recognition, goodwill,
and reputation.
   Under Jani-King’s franchise model, Jani-King identifies,
markets to, solicits, and negotiates with customers in a given
operations area. Jani-King secures each client contract and then
turns the client over to the franchisee. The franchisee provides
the contracted-for janitorial services.
   The parties have further stipulated that the noncompetition
covenant in the agreement protected “the reputation and good-
will associated with the franchise’s trademarks,” Jani-King’s
“overall investment in its franchise system,” and the “proprie­
tary information and knowledge [Jani-King] disclosed to fran-
chisees” through the course of the franchise relationship. The
parties also stipulated that the “intended purpose” of the non-
competition agreements for the franchise was the “protection
of the integrity of the overall franchise system [and] protection
of current franchisees in the Jani-King system.”
   The section of the franchise agreement containing the dis-
puted noncompete clause states in pertinent part:
      Franchisee . . . agrees that, during the term of this
      Agreement and for a continuous uninterrupted period of
      (2) years thereafter . . . commencing upon expiration or
      termination of this Agreement, . . . Franchisee . . . shall
      not . . . :
         ....

 1	
      H & R Block Tax Servs. v. Circle A Enters., 269 Neb. 411, 693 N.W.2d 548
      (2005).
 2	
      CAE Vanguard, Inc. v. Newman, 246 Neb. 334, 518 N.W.2d 652 (1994).
    Nebraska Advance Sheets
632	290 NEBRASKA REPORTS



         (d) Own, maintain, operate, engage in or have any
      interest in any business (hereinafter referred to as
      “Competing Business”) which is the same as or simi-
      lar to the business franchised under the terms of this
      Agreement, which Competing Business operates, solicits
      business, or is intended to operate or solicit business:
      (i) within the Territory of this Agreement; and (ii) for a
      period of one (1) year commencing upon expiration or
      termination of this Agreement (regardless of the cause for
      termination), in any other territory in which a Jani-King
      franchise operates.
(Emphasis supplied.) This clause prohibited a franchisee from
operating for 2 years the same or a similar business within
the territory of the agreement. It also prohibited a franchisee
from operating for a period of 1 year a competing business
in any other territory in which a Jani-King franchise operates.
The clause was set to run upon expiration or termination of
the agreement.
   Waadah was a franchisee of Jani-King. In 2010, Jani-King
began receiving reports from its customers that Waadah was
attempting to divert Jani-King customers for his own janitorial
business. Notably, in January 2010, a dairy company termi-
nated its relationship with Jani-King and immediately began
receiving janitorial services from Waadah. Jani-King claims
this constituted a breach of the Jani-King franchise contract,
and Jani-King terminated its relationship with Waadah.
   In the approximately 18 months following this contract ter-
mination, Waadah formed Legbo Services of Omaha (Legbo).
Legbo began providing janitorial services to several of Jani-
King’s client accounts. Legbo also secured janitorial contracts
with new clients in the Omaha area. The parties stipulated that
had the franchise agreement been followed, these new con-
tracts would have belonged to Jani-King.
   Jani-King sued Waadah; his wife; and Legbo Group, LLC,
a corporation run by his wife, seeking to enforce and receive
damages from the breach of the franchise agreement. For
ease of reading, in the remainder of the opinion, we gener-
ally speak of the defendants as Waadah. In the district court,
                        Nebraska Advance Sheets
	                    UNLIMITED OPPORTUNITY v. WAADAH	633
	                            Cite as 290 Neb. 629

Jani-King alleged that the 2-year noncompete clause had
been breached.
   After a bench trial, the district court issued a ruling for
Waadah. In so finding, the court relied on H & R Block Tax
Servs. and held that it was unreasonable to restrict competi-
tion outside of the area in which Waadah actually conducted
business.3 Since the 1-year restraint restricted commencement
of a competing business “in any other territory in which a
Jani-King franchise operates,” and since Jani-King operated
in countries throughout the world, this restraint was deemed
unreasonable in geographic scope. The court found it need not
address the remaining parts of the noncompete clause, because
“‘it is not the function of the courts to reform a covenant not
to compete in order to make it enforceable.’”
   The court also dismissed a tortious interference claim, con-
cluding that competitors fall under a privilege to interfere in
business relationships. Because the court found the covenant
not to compete legally unenforceable, Waadah was found to
be a competitor to Jani-King and was immune from a claim of
tortious interference.
   Jani-King appealed and petitioned this court for a bypass of
the Nebraska Court of Appeals. We granted that motion.
                III. ASSIGNMENTS OF ERROR
   Jani-King (1) “seeks a reexamination of the Nebraska pub-
lic policy as it pertains to non-competition covenants in fran-
chise agreement[s], to overrule those parts” of H & R Block
Tax Servs.4 that “bar ‘severability’ of integrated restraints of
trade in franchise agreements and that do not permit courts
to ‘reform’ the scope or duration of covenants against com-
petition within a franchise agreement”; (2) assigns, restated,
as error the district court’s analysis of the 1-year restraint
because (a) no evidence as to that restraint was presented,
(b) Jani-King did not seek enforcement of that restraint, and
(c) the 1-year restraint was moot by the passage of time;

 3	
      H & R Block Tax Servs., supra note 1.
 4	
      Id.
    Nebraska Advance Sheets
634	290 NEBRASKA REPORTS



and (3) assigns, restated, as error the finding that the non-
compete clause was unreasonable and, thus, the finding that
the breach of contract and tortious interference claims must
be dismissed.
                IV. STANDARD OF REVIEW
   [1] The interpretation of a contract involves a question of
law, in connection with which an appellate court has an obli-
gation to reach its conclusions independent of the determina-
tions made by the court below.5
                        V. ANALYSIS
  This case presents two distinct issues: first, whether the
1-year noncompetition covenant was severable from the 2-year
covenant, and if not, second, whether the entirety of the non-
competition agreement is valid and enforceable.
                         1. Severability
   [2] We turn first to severability. This court has long held
that it is not the function of the courts to reform a covenant
not to compete in order to make it enforceable.6 We have
declined to apply the “‘blue pencil’ rule,” which allows for
the reformation of covenants to make them enforceable, stat-
ing that “we must either enforce [a covenant] as written or not
enforce it at all.”7 We have found that “reformation is tanta-
mount to the construction of a private agreement and that the
construction of private agreements is not within the power of
the courts.”8
   Though this position against the severability of noncompete
covenants is the minority one, it is backed by important public
policy considerations. Severability of noncompete covenants is
against public policy because it creates uncertainty in employ-
ees’ contractual relationships with franchisors, increases the

 5	
      Id.
 6	
      See CAE Vanguard, Inc., supra note 2. See, also, Gaver v. Schneider’s
      O.K. Tire Co., 289 Neb. 491, 856 N.W.2d 121 (2014).
 7	
      CAE Vanguard, Inc., supra note 2, 246 Neb. at 338, 339, 518 N.W.2d at
      655, 656.
 8	
      Id. at 339, 518 N.W.2d at 655.
                       Nebraska Advance Sheets
	                   UNLIMITED OPPORTUNITY v. WAADAH	635
	                           Cite as 290 Neb. 629

potential for confusion by parties to a contract, and encourages
litigation of noncompete clauses in contracts.9
    In H & R Block Tax Servs., we affirmed our rejection of the
blue pencil rule.10 There, a noncompete clause restrained fran-
chisees from competing in the business of preparing tax returns
within 45 miles of the franchise territory for 1 year following
termination of the franchise contract. One of the defendants
had done tax planning for the franchisor in Ogallala, Nebraska,
and later moved to North Platte, Nebraska, where she began
an independent tax return preparation business. Some of her
former clients from the franchisor’s similar business wished to
retain her services after she moved. The former clients pursued
and enlisted her services in North Platte.11 In that case, we
found that separate paragraphs of a covenant not to compete
were not severable, so that if any portion of the covenant was
invalid and unenforceable, the remainder of it was unenforce-
able as well.12
    In this case, the district court found that the 1-year provi-
sion restricting competition anywhere a Jani-King franchise
operates was unenforceable and did not further consider Jani-
King’s claim with respect to the 2-year covenant. In its first
assignment of error, Jani-King argues that this was error,
asking that we reexamine Nebraska law barring severability
of integrated restraints of trade and that we instead permit
courts to reform or modify the scope or duration of covenants
against competition, particularly within the context of franchise
agreements. Jani-King further asserts that Nebraska’s Franchise
Practices Act (Act)13 should guide our decision and that H & R
Block Tax Servs., as well as other Nebraska case law rejecting
the blue pencil rule, is contrary to the Act.14

 9	
      Griffin Toronjo Pivateau, Putting the Blue Pencil Down: An Argument for
      Specificity in Noncompete Agreements, 86 Neb. L. Rev. 672 (2008).
10	
      H & R Block Tax Servs., supra note 1.
11	
      Id.
12	
      Id.
13	
      Neb. Rev. Stat. §§ 87-401 through 87-410 (Reissue 2014).
14	
      Brief for appellant at 19.
    Nebraska Advance Sheets
636	290 NEBRASKA REPORTS



   We decline Jani-King’s invitation to reconsider our rejection
of the blue pencil rule. As explained above, public policy con-
siderations dictate our conclusion that such agreements should
not be severable.
   We also disagree that the Act is contrary to our case law.
The section of the Act declaring its “Legislative intent” states:
         The Legislature . . . declares that distribution and sales
      through franchise arrangements in the state vitally affect
      the general economy of the state, the public interest
      and public welfare. It is therefor necessary in the public
      interest to define the relationship and responsibilities
      of franchisors and franchisees in connection with fran-
      chise arrangements.15
While the Act defines the relationship and responsibilities
between franchisors and franchisees, it does not reference non-
compete covenants in franchise agreements.
   Nor is the Act contrary to the severability holdings of
H & R Block Tax Servs. and CAE Vanguard, Inc.16 Essentially,
the Act attempts to stabilize relationships between franchisors
and franchisees by providing guidelines on what is and what
is not acceptable in the context of a franchise agreement.
For example, the sections of this Act state that it is a viola-
tion for a franchisor to terminate a franchise without good
cause, to restrict the sale of securities or stock to employees
or other personnel of the franchise, to impose unreasonable
standards of performance upon a franchisee, or to prohibit
the right of free association among franchisees for any law-
ful purpose.17 However, the Act does not discuss noncompete
covenants in a franchise agreement. We decline to conclude
that the Act dictates public policy for the severability of fran-
chise agreements.
   For these reasons, we conclude that the 1-year covenant
not to compete is not severable from the 2-year covenant.

15	
      § 87-401.
16	
      See, H & R Block Tax Servs., supra note 1; CAE Vanguard, Inc., supra
      note 2.
17	
      § 87-406(3), (4), and (5).
                        Nebraska Advance Sheets
	                    UNLIMITED OPPORTUNITY v. WAADAH	637
	                            Cite as 290 Neb. 629

The district court was correct to consider the two covenants
together and find the entire clause invalid if one portion
is invalid.

                       2. Enforceability
   We next turn to whether the district court erred in finding
the noncompete agreement unenforceable as Jani-King con-
tends in its second and third assignments of error.

                    (a) Nature of Transaction
   Whether a noncompete clause is valid and enforceable
requires us to categorize the covenant as either an employment
contract or the sale of goodwill.
   [3] Regardless of the context, a partial restraint of trade such
as a covenant not to compete must meet three general require-
ments to be valid.18 First, the restriction must be reasonable
in the sense that it is not injurious to the public.19 Second, the
restriction must be reasonable in the sense that it is no greater
than reasonably necessary to protect the employer in some
legitimate business interest.20 Third, the restriction must be rea-
sonable in the sense that it is not unduly harsh and oppressive
on the party against whom it is asserted.21
   [4] Nebraska courts are generally more willing to uphold
promises to refrain from competition made in the context of
the sale of goodwill as a business asset than those made in
connection with contracts of employment,22 reasoning that in
the sale of a business, “[i]t is almost intolerable that a person
should be permitted to obtain money from another upon sol-
emn agreement not to compete for a reasonable period within
a restricted area, and then use the funds thus obtained to do

18	
      H & R Block Tax Servs., supra note 1.
19	
      Id. See, also, Polly v. Ray D. Hilderman & Co., 225 Neb. 662, 407 N.W.2d
      751 (1987).
20	
      H & R Block Tax Servs., supra note 1.
21	
      Id.
22	
      Id.; Presto-X-Company v. Beller, 253 Neb. 55, 62, 568 N.W.2d 235, 239
      (1977).
    Nebraska Advance Sheets
638	290 NEBRASKA REPORTS



the very thing the contract prohibits.”23 Thus, a covenant not
to compete ancillary to the sale of a business must be reason-
able in both space and time so that it will be no greater than
necessary to achieve its legitimate purpose. Whether such
a covenant not to compete is reasonable with respect to its
duration and scope is dependent upon the facts of each par-
ticular case.24
   In H & R Block Tax Servs., the franchisor provided vari-
ous goods and services to its franchisees, including train-
ing, advertising, and forms.25 It retained significant control
over its franchisees, but the “main purpose of obtaining a
franchise from [the franchisor was] to trade on the reputa-
tion and goodwill of its service mark and thereby acquire
customers.”26 There, we found that the franchise agreement
was analogous to the sale of a business for purposes of deter-
mining enforceability of the covenant not to compete.27 We
then applied the analysis outlined for the sale of goodwill of
a business asset to determine whether the noncompete clause
was valid.28
   We conclude that the characterization of the noncompete
agreement contained in a franchise agreement used in H & R
Block Tax Servs. is the correct one, and we apply the standard
used in the sale of goodwill.

               (b) Reasonableness of Restriction
   We turn next to whether the noncompete agreement in this
case was reasonable in its restriction of competition. There is
no allegation that the restriction is injurious to the public. We
therefore focus our analysis on whether the covenant was rea-
sonable in both space and time such that the restraint imposed

23	
      Swingle & Co. v. Reynolds, 140 Neb. 693, 695, 1 N.W.2d 307, 309 (1941).
24	
      See, H & R Block Tax Servs., supra note 1; Presto-X-Company, supra
      note 22.
25	
      H & R Block Tax Servs., supra note 1.
26	
      Id. at 421, 693 N.W.2d at 556.
27	
      H & R Block Tax Servs., supra note 1.
28	
      Id.
                       Nebraska Advance Sheets
	                   UNLIMITED OPPORTUNITY v. WAADAH	639
	                           Cite as 290 Neb. 629

will be no greater than necessary to achieve its legitimate pur-
pose.29 We conclude that it is not.
   In order for something to be reasonable in both space and
time, it must usually have a territorial restriction.30 For exam-
ple, a covenant restricting a prospective rent-a-car franchisee
from operating in competition anywhere in the western hemi-
sphere for a period of 2 years has been held unreasonable as
being a restraint of trade.31 Similarly held unreasonable was the
covenant of a franchisee of a tax preparation firm, which cov-
enant did not expressly have any territorial restriction placed
upon it.32
   In H & R Block Tax Servs., the noncompete clause restrained
its franchisees from competing in the business of preparing
tax returns within 45 miles of the franchise territory for 1 year
following termination of the franchise contract.33 There, we
found that such a restriction was reasonable in time and geo-
graphic scope because it only prohibited competition for one
tax season.
   Jani-King’s 1-year covenant is quite different from the
restriction in H & R Block Tax Servs. Jani-King’s 1-year
restraint prohibited the franchisee from operating a “Competing
Business” “in any other territory in which a Jani-King fran-
chise operates.” Since Jani-King operates on a multi-state and
international basis, on continents as far away as Australia, the
restriction from competing in “any . . . territory in which a
Jani-King franchise operates” is similar to having no territo-
rial restriction at all. We find that this is unreasonable in geo-
graphic scope. And because this 1-year restraint is not sever-
able from the 2-year restraint also presented by this covenant,
the entire noncompete agreement is unenforceable.

29	
      Id.
30	
      See, e.g., Budget Rent-A-Car Corporation of America v. Fein, 342 F.2d
      509 (1965); H & R Block, Inc. v. Lovelace, 208 Kan. 538, 493 P.2d 205
      (1972).
31	
      Budget Rent-A-Car Corporation of America, supra note 30.
32	
      H & R Block, Inc., supra note 30.
33	
      H & R Block Tax Servs., supra note 1.
    Nebraska Advance Sheets
640	290 NEBRASKA REPORTS



   Because we find that the noncompete covenant is invalid
and unenforceable, we affirm the dismissal of Jani-King’s
breach of contract and tortious interference claims.
                      VI. CONCLUSION
   We affirm the district court’s decision.
                                                                          Affirmed.



                Shasta Linen Supply, Inc., appellee, v.
               Applied Underwriters, Inc., and Applied
               Underwriters Captive Risk Assurance
                      Company, Inc., appellants.
                                    ___ N.W.2d ___

                         Filed April 10, 2015.    No. S-14-270.

 1.	 Judgments: Jurisdiction. A jurisdictional question that does not involve a fac-
      tual dispute presents a question of law.
 2.	 Jurisdiction: Appeal and Error. Before reaching the legal issues presented
      for review, it is the duty of an appellate court to determine whether it has
      jurisdiction.
 3.	 Jurisdiction: Final Orders: Appeal and Error. An appellate court has the
      power to determine whether it has jurisdiction over an appeal and to correct
      jurisdictional issues, even though a party’s failure to appeal from a final order
      precludes an appellate court from exercising jurisdiction over the matters decided
      in the order.
 4.	 ____: ____: ____. An appellate court lacks jurisdiction to entertain an appeal
      unless it is from a final order or a judgment.
  5.	 ____: ____: ____. The first step in determining the existence of appellate juris-
      diction is to determine whether the lower court’s order was final and appealable.
 6.	 Final Orders: Appeal and Error. Under Neb. Rev. Stat. § 25-1902 (Reissue
      2008), an appellate court may review three types of final orders: (1) an order
      affecting a substantial right in an action that, in effect, determines the action and
      prevents a judgment; (2) an order affecting a substantial right made during a spe-
      cial proceeding; and (3) an order affecting a substantial right made on summary
      application in an action after a judgment is rendered.
 7.	 Injunction: Final Orders: Appeal and Error. A temporary injunction is not a
      final, appealable order.
 8.	 Arbitration and Award. A motion to compel arbitration invokes a special
      proceeding.
 9.	 Injunction: Final Orders: Appeal and Error. A court’s temporary injunction or
      stay that merely preserves the status quo pending a further order is not an order